Exhibit 10.1

SEPARATION AGREEMENT

December 3, 2014:

PARTIES

 

(1) American Eagle Outfitters Hong Kong Limited, of 7/F, Tower 1, Metroplaza,
223 Hing Fong Road, Kwai Fong, New Territories, Hong Kong (the “Company”); and

 

(2) LI Kit Ha Kitty (the “Executive”)

RECITAL

This Separation Agreement sets out the terms and conditions which have been
agreed between the parties in relation to the termination of the Executive’s
employment and her employment contract with the Company dated 26 February 2013
(together with any subsequent amendments thereto) (the “Employment Contract”).

IT IS HEREBY AGREED AS FOLLOWS

Cessation of Employment

 

(1) The Company and the Executive hereby expressly acknowledge and agree that
the Executive’s employment and/or any offices with the Company shall be
terminated and/or ceased by mutual agreement with effect from close of business
on December 31, 2014 (the “Termination Date”), and no termination notice is
required to be served by either party.

Executive’s Entitlements

 

(2) Subject to Clause (6) and Clause (10)H below, the Executive shall continue
to receive all her contractual and statutory benefits through the Termination
Date.

 

(3) Subject to Clause (6) and Clause (10)H below, the Company shall pay to the
Executive (i) the termination payments set out in Appendix 1 hereto pursuant to
applicable laws; and (ii) a contractual severance payment (inclusive of any
statutory severance payment, if applicable) in the sum of USD $575,000 within 30
days from the Termination Date (subject always to the Company’s legal duty to
withhold payment if necessary).

 

1



--------------------------------------------------------------------------------

(4) Equity The Executive acknowledges and agree that the equity awards granted
to the Executive under the terms of the Company’s benefit plans will be
administered as follows, all in accordance with the terms of their respective
plans:

Restricted Stock Units (Time-based) Unvested time based awards under the
Company’s Long-term Restricted Stock Unit Incentive Plan shall be forfeited on
the Termination Date or on the Executive’s last date of employment if the
Executive separates prior to the Termination Date.

Restricted Stock Units (Individual Performance Based) The unvested individual
performance based Restricted Stock Unit award shall be forfeited on the
Termination Date or on the Executive’s last date of employment if the Executive
separates prior to the Termination Date.

Restricted Stock (Performance Based) The Executive may be eligible for a
pro-rata portion of performance-based awards under the Long-term Restricted
Stock Unit Incentive Plan if the Company achieves the applicable performance
goals established by the plan. The pro-rata amount that the Executive may be
eligible for will be based on the days of service in the performance period as
of the Termination Date or on the Executive’s last date of employment if the
Executive separates prior to the Termination Date. Payment will be made no
sooner than the date on which other participants are paid their awards, if any
payments are made, in accordance with the terms of the plan. Under the terms of
the plan, the Executive is not required to be employed by the Company at the
time the prorated share of such awards is paid as a condition precedent to
receiving them. The payment will be made less any applicable withholdings or
deductions. The balance of the performance-based awards shall be forfeited on
the Termination Date or on the Executive’s last date of employment if the
Executive separates prior to the Termination Date. The Executive understands
that eligibility also is conditioned upon compliance with the terms and
conditions of the RSU Confidentiality, Non-Solicitation, Non-Competition and
Intellectual Property Agreement signed on April 8, 2013. To the extent that the
Company does not achieve the applicable performance goals established under the
plan, the portion of the award for which performance goals are not achieved will
be forfeited in accordance with the terms of the plan.

 

2



--------------------------------------------------------------------------------

(5) The Executive agrees that notwithstanding any provision to the contrary, if
she fails to comply with any of her duties or breaches any provisions under this
Separation Agreement, without prejudice to any other rights or remedies of the
Company arising from such action, the Executive shall not be entitled to receive
any payments or benefits under this Separation Agreement and shall return the
same to the Company forthwith, save and except any payments due or payable to
her under the Employment Contract or the Employment Ordinance up to the
Termination Date.

 

(6) The Executive acknowledges that all statutory payments which are or may be
due to her under the Employment Ordinance of Hong Kong or any other applicable
law and all payments due under the Employment Contract or any contract between
the Executive and the Company and/or any entity within the Group (as defined
hereinafter) shall be satisfied by the payment to her as set forth in this
Separation Agreement. The Executive agrees and accepts that, except as set out
in this Separation Agreement, there is no sum owed to her or any arrangement
under which a sum could become due by the Company and/or any entity within the
Group to the Executive, including but not limited to any outstanding salary,
allowances, bonus and other payments. If despite this Settlement Agreement, the
Company and/or any entity within the Group becomes obligated to pay to the
Executive any contractual and/or statutory payments other then those set out in
this Settlement Agreement (the “Additional Payment”), then the Company may claim
from the Executive by way of set-off, counterclaim or otherwise for the
repayment of the amount of any contractual severance payment and/or any
discretionary payments payable to the Executive under this Settlement Agreement
to the extent of its liability to pay the Additional Payment.

Separation Arrangement

 

(7)

The parties hereby agree that this Separation Agreement is entered into in full
and final settlement of all and any claims howsoever arising (whether actual or
contingent) under the laws of Hong Kong or in any jurisdictions which the
Executive has or may have against the Company and/or any entity within the
Group, and/or their respective employees, officers, directors or shareholders,
directly or indirectly in connection with any agreement signed between the
Executive and the Company and/or any entity within the Group, including but not
limited to the Change in Control Agreement dated 8 April 2013, and/or the
Executive’s employment and/or any offices with the Company or its termination

 

3



--------------------------------------------------------------------------------

  or cessation thereof, including but not limited to any claims under tort,
statute, equity, common law, any remuneration or benefit scheme in which the
Executive is a participant as a result of her employment with the Company
(including but not limited to any stock option scheme, incentive scheme, or
bonus scheme), the Employment Contract, Employment Ordinance, Employees’
Compensation Ordinance, Mandatory Provident Fund Schemes Ordinance, Occupational
Retirement Schemes Ordinance, or any claims or complaints on any grounds of
discrimination including but not limited to claims or complaints under the Sex
Discrimination Ordinance, Disability Discrimination Ordinance, Family Status
Discrimination Ordinance and Race Discrimination Ordinance, and including any
claims which are not contemplated at the date of this Separation Agreement by
the Executive (the “Claims”). Notwithstanding the foregoing, nothing in this
Separation Agreement shall be construed to waive any right that is not subject
to waiver by private agreement and any rights under this Separation Agreement.
The Executive further confirms that she has not commenced any proceedings or
lodged any complaints against the Company and/or the Group, and/or their
respective employees, officers, directors or shareholders in relation to the
Claims.

 

(8) In this Separation Agreement, the term “Group” means the Company, its
holding companies or subsidiaries, and the subsidiaries of such holding
companies, including but not limited to American Eagle Outfitters, Inc. (“AEO”)

 

D. Duties of the Executive

 

(9) In consideration of the payments and benefits payable to and received by the
Executive under this Agreement:-

 

  A. the Executive shall fully co-operate to the extent as may be required of
her and in such manner as directed by such person designated by the Company
and/or the Group for the proper handover of her duties or such other matters
handled or dealt with by her in relation to the business of the Company and/or
the Group;

 

  B.

the Executive shall execute all documents required by the Company for her
departure from the Company and/or any entity within the Group, or her proper
resignation from any office, title or representative of the Company and/or any
entity within the Group at such time and in such manner as requested by the
Company. Should the Executive fail to

 

4



--------------------------------------------------------------------------------

  execute any document to the aforesaid effect, the Executive hereby irrevocably
appoints any one of the directors of the Company to execute such documents on
her behalf;

 

  C. the Executive agrees and covenants that she shall, to the extent reasonably
requested, provide cooperation in any legal proceedings, investigation and/or
threatened or pending litigation (now or in the future) in which the Company or
any entity within the Group is a party, and regarding which the Executive, by
virtue of her employment or engagement with the Company and/or the Group, has
knowledge or information relevant to the said legal proceedings or litigation,
including but not limited to, (i) meeting with the representatives of the
Company and/or the Group to provide truthful and complete information regarding
her knowledge, (ii) acting as the representative and/or witness of the Company,
or any entity within the Group to provide truthful and complete information
regarding her knowledge, and (iii) providing, in any jurisdiction in which the
Company and/or any entity within the requests, truthful and complete testimony
relevant to the said legal proceeding or litigation. The Executive shall not
without the prior written consent of the Company disclose any information of the
said legal proceeding or litigation to the mass media, the public or to any
third parties save and except such persons authorized by the Company;

 

  D. the Executive shall return on or before the Termination Date, all the
properties of the Company and the Group including staff card, blackberry, keys,
manuals, electronic storage devices, memoranda, notes, records, reports and
other documents relating to the business of the Company and/or the Group which
are in her possession or under her control forthwith and shall hereby confirm
that she has not taken any unauthorised copies thereof (whether in written or
digital form);

 

  E. the Executive accepts and agrees that her express and implied duties
relating to confidential information, intellectual property rights, and
restrictive covenant of the Company and/or the Group continue after the
Termination Date. The Executive shall comply with the RSU Confidentiality,
Non-Solicitation, Non-Competition and intellectual Property Agreement;

 

5



--------------------------------------------------------------------------------

  F. the Executive shall continue to keep and shall not make use of any
confidential or secret information relating to the Company and/or the Group, and
for the purpose of this clause, confidential information includes, but is not
limited to, any technical or non-technical data, formula, pattern, compilation,
program, device, technique, drawing, process, product plan, list of actual or
potential customers or suppliers, computer data, work and organization methods,
contracts, financial information and any other information relating to the
business and affairs of the Company and/or the Group, which is not commonly
known or available to the public and which (i) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other persons who can derive economic value from its
disclosure or use, and (ii) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy. The Executive’s obligation under this
Clause (7)F are in addition to, and not in substitution for any other
obligations of confidentiality owed by the Employee;

 

  G. the Executive shall make no defamatory or disparaging comments, either
directly or indirectly, to third parties concerning the Company, the Group, and
their respective employees, officers, directors or shareholders;

 

  H. Notwithstanding Clauses 2, 3 and 4 above, the Executive agrees and
authorizes the Company to withhold the sum payable under Clauses 2, 3 and 4 of
this Separation Agreement for a statutory holding period of one month from the
date on which Form IR 56G was filed by the Company to the Inland Revenue
Department of Hong Kong, or until receipt of the Letter of Release issued by the
Inland Revenue Department of Hong Kong, whichever is the earlier in accordance
with section 52(7) of the Inland Revenue Ordinance; and

 

  I. the Executive shall be solely responsible for the payment of any tax (if
any) arising from her employment with the Company and any payments made under
this Separation Agreement in Hong Kong and in all other jurisdictions. The
Executive further undertakes that should for any reason, the Company is
subsequently required by the Inland Revenue Department to settle all or any part
of the Executive’s outstanding Hong Kong tax liability, the Executive shall
fully indemnify the Company of the same.

 

6



--------------------------------------------------------------------------------

E. Miscellaneous

 

(10) Nothing in this Separation Agreement shall be construed as an admission of
liability by the Company or any entity or individual associated with the Company
or as an admission of any wrongdoing or liability by the Executive.

 

(11) No amendment, modification or discharge of this Separation Agreement shall
be valid or binding unless set forth in writing and duly executed by each of the
parties hereto.

 

(12) This Separation Agreement along with its appendix contains the entire
understanding between the parties in relation to the subject matter hereunder
and supersedes any prior understanding or agreement (whether written or oral) in
relation to the subject matter hereunder, including without limitation the
Employment Contract, provided that the terms in the Employment Contract that
expressly, or by their nature, contemplate performance by Executive after
termination or expiration will survive and shall continue in full force and
effect.

 

(13) The subject headings of this Separation Agreement are for reference purpose
only and shall not form part of this Separation Agreement.

 

(14) This Separation Agreement shall apply to the Company, each of the entities
within the Group, and their respective successors.

 

(15) The Executive declares that she has read this entire document and that she
understands the nature, effect and extent of this Separation Agreement and signs
this Separation Agreement voluntarily. The Executive acknowledges that she has
been given the opportunity to seek her own legal advice.

 

(16) This Separation Agreement shall be governed by the laws of Hong Kong SAR
and both parties agree to submit to the non-exclusive jurisdictions of the
courts/tribunals of Hong Kong.

 

7



--------------------------------------------------------------------------------

SIGNED

By /s/ Charles P. Sandel

for and on behalf of

American Eagle Outfitters

Hong Kong Limited

Date December 3, 2014

EXECUTED AS A DEED

SIGNED SEALED & DELIVERED

by LI Kit Ha Kitty

/s/ LI Kit Ha Kitty

Date November 27, 2014

 

8



--------------------------------------------------------------------------------

Appendix 1

 

          HK$   1.    Base salary from December 1 to 31, 2014 (full month)     
373,750.00    2.    Car allowance from December 1 to 31, 2014 (full month)     
11,700.00    2.   

Accrued but untaken annual leave pay up to December 31, 2014:

Average daily wages of HK$17,790 x 7.5 days

     133,425.00    3.    Less: Executive employee’s mandatory contribution to
the Company’s Mandatory Provident Fund Scheme for the month of December 2014   
  -1,500.00         

 

 

    

Total:

     517,375.00         

 

 

 

 

9